In related child custody proceedings pursuant to Family Court Act article 6, Ann Roberts appeals from three orders of the Family Court, Kings County (Freeman, J.), all entered December 12, 2000, which, respectively, (1) granted custody of the child, Germayne, to Renee Bowen, in Proceeding No. 1, (2) granted custody of the child, Gerard, to Renee Bowen, in Proceeding No. 2, and (3) denied her petition for custody of the two children and dismissed Proceeding Nos. 3 and 4.
Ordered that the orders are reversed, without costs or disbursements, and the matter is remitted to the Family Court, Kings County, for further proceedings consistent herewith.
Under the circumstances of this case, a hearing should be held before the issue of custody is determined. Altman, J.P., Feuerstein, O’Brien and H. Miller, JJ., concur.